DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 5,841,128 ("Shibuya").
Regarding claim 1, Shibuya discloses an optical module, comprising: 
a substrate (1, Fig. 4); 
a light emitter (3, Fig. 4) coupled to the substrate (1, Fig. 4); 
an enclosure (10 and 6, Fig. 4, form enclosure), coupled to the substrate (1, Fig. 4) over the light emitter (3, Fig. 4), comprising an optical surface (outer horizontal surface of 6, Fig. 4) that is oriented transverse to the substrate (1, Fig. 4); and 
a flat surface (slanted flat outer surface of 6, Fig. 4) that is adjacent the optical surface (outer horizontal surface of 6, Fig. 4), is parallel to the substrate (see Fig. 4, flat surface is parallel to substrate 1), is contiguous with the optical surface (outer horizontal surface of 6, Fig. 4), and forms a corner with the optical surface (see Fig. 4); 
wherein light emitted from the light emitter (3, Fig. 4) travels through the optical surface (outer horizontal surface of 6, Fig. 4) at a transverse angle with respect to the optical surface (see Fig. 4).
Regarding claim 2, Shibuya discloses the optical module of claim 1, wherein at least a portion of the enclosure (10 and 6, Fig. 4, form enclosure) is optically transmissive (6, Fig. 4, is a glass cover and therefore optically transmissive).
Claims 8, 11-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 5,560,245 ("Zettler").
Regarding claim 8, Zettler discloses an electronic device, comprising: 
a cover (windshield or other surface acts as a cover, col. 2, lines 38-40); and 
an optical module (10, Fig. 3) coupled to the cover (col. 2, lines 38-40), comprising: 
a substrate (52, Fig. 3); 
a light emitter (64, Fig. 3) coupled to the substrate (52, Fig. 3, col. 3, line 30); and 
an enclosure (14, 12, 34, 36, Fig. 3, together form enclosure), coupled to the substrate (52, Fig. 3, via 62 and 58, Fig. 3, col. 3, lines 17-25) over the light emitter (64, Fig. 3), comprising: 
a lens (34, Fig. 3) that shapes light emitted from the light emitter (see Fig. 3, also, lenses are well known to shape light); 
an optical surface (horizontal surface of upraised area 38, Fig. 3), through which the light from the light emitter travels (Fig. 3), that is opposite the lens (horizontal surface of upraised area 38 is opposite 34, Fig. 3) and positioned parallel to the cover (horizontal surface of upraised area 38 is parallel to windshield or other surface acting as a cover, Fig. 3, col. 2, lines 38-40) and transverse to the substrate (horizontal surface of upraised area 38 is transverse to 52, Fig. 3); 
a first flat handling surface (left vertical wall of enclosure, Fig. 3) adjacent the optical surface (38, Fig. 3); and 
a second flat handling surface (either 16, or right vertical wall of enclosure, labeled as 14, Fig. 3) opposite the first flat handling surface (left vertical wall of enclosure, Fig. 3); wherein: 
the first flat handling surface (left vertical wall of enclosure, Fig. 3) and the second flat handling surface (either 16, or right vertical wall of enclosure, labeled as 14, Fig. 3) are transverse to the optical surface (horizontal surface of upraised area 38, Fig. 3); and 
a first length of the first flat handling surface (left vertical wall of enclosure, Fig. 3) is greater (see Fig. 3) than a second length of the second flat handling surface (either 16, or right vertical wall of enclosure, labeled as 14, Fig. 3).
Regarding claim 11, Zettler discloses the electronic device of claim 8, wherein the second length (length of either 16, or right vertical wall of enclosure, labeled as 14, Fig. 3) is between the substrate (52, Fig. 3) and the optical surface (38, Fig. 3).
Regarding claim 12, Zettler discloses the electronic device of claim 8, wherein the first flat handling surface (left vertical wall of enclosure, Fig. 3) and the second flat handling surface (either 16, or right vertical wall of enclosure, labeled as 14, Fig. 3) are transverse to the substrate (52, Fig. 3).
Regarding claim 13, Zettler discloses the electronic device of claim 8, wherein the first flat handling surface (left vertical wall of enclosure, Fig. 3) and the second flat handling surface (either 16, or right vertical wall of enclosure, labeled as 14, Fig. 3) are parallel to each other (see Fig. 3).
Claims 14-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2012/0104242 ("Chin").
Regarding claim 14, Chin discloses an optical module, comprising: 
a substrate (40, Fig. 5); 
a light emitter (42/44, Fig. 5) coupled to the substrate (40, Fig. 5); 
an enclosure (50, Fig. 5), coupled to the substrate (40, Fig. 5) over the light emitter (42/44, Fig. 5), comprising an optical surface (54, Fig. 5) that is oriented transverse to the substrate (40, Fig. 5, paragraph [0041], surface 54 is non-parallel to and tilted with respect to the horizontal plane); 
a first flat handling surface (right vertical surface of 50, Fig. 5) adjacent the optical surface (54, Fig. 5); and 
a second flat handling surface (left vertical surface of 50, Fig. 5) opposite the first flat handling surface (Fig.5 ); wherein: 
light emitted (43, Fig. 5) from the light emitter (42/44, Fig. 5) travels through the optical surface (54, Fig. 5) at a transverse angle with respect to the optical surface (54, Fig. 5, see paragraph [0042]); 
the first flat handling surface (right vertical surface of 50, Fig. 5) and the second flat handling surface (left vertical surface of 50, Fig. 5) are transverse to the optical surface; and 
a first length of the first flat handling surface (right vertical surface of 50, Fig. 5) is greater (see Fig. 5, right vertical surface of 50 is greater than the left vertical surface) than a second length of the second flat handling surface (left vertical surface of 50, Fig. 5).
Regarding claim 15, Chin discloses the optical module of claim 14, wherein the second length (length of left vertical surface of 50, Fig. 5) is between the substrate (40, Fig. 5) and the optical surface (54, Fig. 5).
Regarding claim 16, Chin discloses the optical module of claim 14, wherein the first flat handling surface (right vertical surface of 50, Fig. 5) and the second flat handling surface (left vertical surface of 50, Fig. 5) are transverse to the substrate (40, Fig. 5).
Regarding claim 17, Chin discloses the optical module of claim 14, wherein the first flat handling surface (right vertical surface of 50, Fig. 5) and the second flat handling surface (left vertical surface of 50, Fig. 5) are parallel to each other (see Fig. 5).
Regarding claim 18, Chin discloses the optical module of claim 14, wherein at least a portion of the enclosure (50, Fig. 5) is optically transmissive (paragraph [0041]).
Regarding claim 19, Chin discloses the optical module of claim 14, further comprising 
a flat surface (55, Fig. 5) that: 
is adjacent the optical surface (54, Fig. 5);
 is parallel to the substrate (40, Fig. 5, paragraph [0041]); 
is contiguous with the optical surface (54, Fig. 5); and 
forms a corner with the optical surface (54, Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuya in view of U.S. Patent Publication No. 2016/0072996 ("Rammah").
Regarding claim 3, Shibuya discloses the optical module of claim 1, but does not explicitly disclose that the enclosure is a unitary structure.
However, Rammah discloses that the enclosure may be formed as a unitary structure (paragraphs [0029],[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to  for the enclosure in Shibuya as a unitary structure as disclosed by Rammah in order to conform the structure to the dimensions of the lens and require less manufacturing steps and material.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuya in view of U.S. Patent Publication No. 2009/0159788 ("Tang").
Regarding claim 4, Shibuya discloses the optical module of claim 1, but does not explicitly disclose that an adhesive couples the enclosure to the substrate.
However, Tang discloses an adhesive (paragraph [0024]) couples the enclosure (225’, Fig. 5) to the substrate (55, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use adhesion to couple the enclosure to the substrate as disclosed by Tang in the device of Shibuya in order to secure it in place.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya in view of Tang further in view of Rammah.
Regarding claim 5, Shibuya discloses the optical module of claim 1, further comprising a circuit (LED board 1, Fig. 4).
Shibuya does not explicitly disclose a flexible circuit is coupled to the substrate.
However, Tang discloses a bottom surface of a substrate (55, Fig. 5) can be coupled to a circuit board (paragraph [0024]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to couple a circuit board to the bottom surface of the substrate as disclosed by Tang in the device of Shibuya in order to electrically connect the optical module to the rest of the circuit while minimizing area within the enclosure.
Tang does not explicitly disclose that the circuit board is a flexible circuit board.  
However, Rammah discloses a flexible circuit board (156, Fig. 3, paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a flexible circuit board as disclosed by Rammah in the device of Shibuya in view of Tang as the benefits are well known in the art, such as to flex or bend the circuit board into any desired shape while still maintaining electrical connections.
Regarding claim 6, Shibuya in view of Tang further in view of Rammah discloses the optical module of claim 5, and Tang further discloses that the substrate (55, Fig. 5) includes at least a first surface (top surface, Fig. 5) and a second surface opposite the first surface (bottom surface, Fig. 5); the enclosure (225’, Fig. 5) is coupled to the first surface (paragraph [0024], enclosure may be adhered to top surface of substrate); and the [flexible] circuit is coupled to the second surface (511, 512, Fig. 5 are used for coupling a circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filing date to couple the enclosure to the first surface of the substrate and the flexible circuit to the second surface of the substrate as disclosed by Tang in the device of Shibuya in view of Tang further in view of Rammah in order to electrically connect the optical module to the rest of the circuit while minimizing area within the enclosure.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuya in view of U.S. Patent Publication No. 2014/0218340 ("Rai").
Regarding claim 7, Shibuya discloses the optical module of claim 1, but does not explicitly disclose that the enclosure shapes the light emitted from the light emitter.
However, Rai discloses an enclosure (106, Fig. 1A) shapes (paragraph [0023], also, lenses inherently shape light) the light emitted (138, Fig. 1A) from the light emitter (102, Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an enclosure shape the light emitted from the emitter as disclosed by Rai in the device of Shibuya in order to concentrate the transmitted light and therefore increase the amount of light at a target.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zettler in view of Chin.
Regarding claim 9, Zettler discloses the electronic device of claim 8, further comprising a flat surface (side surface of upraised area 38, Fig. 3) that: is adjacent the optical surface (horizontal surface 38, Fig. 3); is contiguous with the optical surface (see Fig. 3); and forms a corner with the optical surface (see Fig. 3).
Zettler does not explicitly disclose that the flat surface is parallel to the substrate. 
However, Chin discloses a flat surface (55, Fig. 5) that: is adjacent the optical surface (54, Fig. 5);  is parallel to the substrate (40, Fig. 5, paragraph [0041]); is contiguous with the optical surface (54, Fig. 5); and forms a corner with the optical surface (54, Fig. 5).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to include a flat surface that is parallel to the substrate as disclosed by Chin in the optical module of Zettler in order to enhance power delivery efficiency and flexibility of the light emitter.
Regarding claim 10, Zettler in view of Chin discloses the electronic device of claim 9, and Zettler further discloses that the corner is a first corner (see Fig. 3).  Chin discloses that the flat surface (55, Fig. 5) forms a second corner with the [second] flat handling surface (see Fig. 5).
Although Chin does not disclose a corner is with the first handing surface, it would have been obvious to one of ordinary skill in the art before the effective filing date to simply swap the corners/lengths of the flat handling surfaces to be in any desired direction in accordance with an application.  See MPEP section 2144.05 II.A. citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chin.
Regarding claim 20, Chin discloses the optical module of claim 19, wherein: 
the corner is a first corner (see Fig. 5); and 
the flat surface (55, Fig. 5) forms a second corner with the [second] flat handling surface (see Fig. 5).
Although Chin does not disclose a corner is with the first handing surface, it would have been obvious to one of ordinary skill in the art before the effective filing date to simply swap the corners/lengths of the flat handling surfaces to be in any desired direction in accordance with an application.  See MPEP section 2144.05 II.A. citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878